Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Guebert on August 31, 2022.

The application has been amended as follows: 
1. (Currently Amended) A swimming pool cleaning apparatus comprising:
 	- a cleaner body,
 	- a hydraulic circuit for liquid circulation between a liquid inlet and a liquid outlet, and through a filtration chamber,
 	- driving and guiding members of the body on a submerged surface, and defining a guide plane,
 	- adjustment means for orienting a liquid flow, arranged at or proximate the liquid outlet, wherein the adjustment means is configured to orient the flow of liquid which escapes from the liquid outlet in at least two predefined directions, one of which corresponds to a first direction inclined with respect to the guide plane and the other of which corresponds to a second direction substantially perpendicular to the guide plane, wherein the adjustment means extends at least partially above a top side of the body of the swimming pool cleaning apparatus and is adjustable to change the flow of liquid escaping from the liquid outlet.
3. (Currently Amended) Apparatus according to claim 2 wherein the closure device, in a first position, closes only the first liquid outlet port when the cleaner body, in use, moves on a horizontal surface.
4. (Currently Amended) Apparatus according to claim 3 wherein the closure device, in a second position, closes only the second liquid outlet port when the cleaner body, in use, moves on a vertical surface.
6. (Currently Amended) Apparatus according to claim 5 wherein the closure device, in a first position, closes only the first portion of the single outlet orifice when the cleaner body, in use, moves on a horizontal surface.
7. (Currently Amended) Apparatus according to claim 6 wherein the closure device, in a second position, closes only the second portion of the single outlet orifice when the cleaner body, in use, moves on a vertical surface.
10. (Currently Amended) An autonomous swimming pool cleaner comprising:
 	a. a cleaner body having an exterior surface and defining a liquid inlet and a liquid outlet;
 	b. means, at or proximate the outlet, for receiving a flow of liquid exiting the liquid outlet and orienting the flow of liquid exiting the liquid outlet alternatively in a first direction or a second direction, wherein the means for orienting a flow of liquid is located external to the cleaner body, wherein the means for receiving and orienting the flow of liquid comprises a nozzle body protruding from the exterior surface;
 	c. means for driving and guiding the cleaner body on a submerged surface of a swimming pool, such means defining a guide plane, wherein the first direction is inclined with respect to the guide plane and the second direction is substantially         perpendicular to the guide plane.
15. (Currently Amended) Apparatus according to claim 1, wherein the liquid outlet is defined in the top side of the cleaner body, and wherein a flow path of the liquid is defined from the liquid outlet and through the adjustment means.


                                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/31/22